Case 2:20-cv-00177-DGC Document 1-3 Filed 01/22/20 Page 1 of 11

EXHIBIT A
oOo co ~~ DBA rn BR WH PO =

Ny NO NY N WY WH NO —|§ —§— — =| FSF SEF RPO OS ele
Rn wv FBP Wo NO &§ GS OO CO INQ NH A SP WH YP KF FS

Case 2:20-cv-00177-DGC Document 1-3 Filed 01/22/20 Page 2 of 11
Gur:
opp 19 2

in a perio COUR
pepuTY CLERK

Schiffman Law Office, P.C.
David A. Thomson

4506 N. 12" Street

Phoenix AZ 85014

602-230-1999

Fax 602-230-2224
davidt@schiffmanlaw.com

 

 

 

 

 

Attorney for Plaintiff
SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY
cy 2019-012845
CHEYENNE ADDISON, ) Case No
Plaintiff,
vs. COMPLAINT
GEICO CASUALTY COMPANY, a }
foreign corporation,
Defendant.
Plaintiff Cheyenne Addison alleges:
I

The Plaintiff, Cheyenne Addison is and at all relevant times was a resident of

Maricopa County, Arizona.
IL.
The Defendant, GEICO CASUALTY COMPANY (“GEICO”), is a foreign

corporation with corporate headquarters in Chevy Chase, Maryland, which has a regional

office in Tucson Arizona and which is authorized to transact an insurance business in the

State of Arizona by the Director of Insurance of the State of Arizona.
Ill.
On or about December 6, 2015 Plaintiff Cheyenne Addison, while driving a 2005

BMW 74 automobile was involved in an automobile accident at or near the intersection of

 
Oo SF 4 KH A FP WD BS —

NO NO NHN NO HHO NV WN SF HF | FEF KK

 

 

Case 2:20-cv-00177-DGC Document 1-3 Filed 01/22/20 Page 3 of 11

North Cave Creek Road and East Rose Garden Lane in Phoenix, Maricopa County, Arizona.
The accident was caused by the fault of an underinsured driver who made an improper left
turn and failed to yield the right of way to Cheyenne Addison. Plaintiff Cheyenne Addison
sustained bodily injuries in this accident.

IV.

At the time of the accident described above, Plaintiff Cheyenne Addison was an
insured under GEICO automobile insurance policy number 4264944143 issued and delivered
to her mother, Patricia Savage Addison by Defendant GEICO, effective until April 19, 2016.
In that policy, Defendant GEICO promised to pay their insured’s bodily injury damages
incurred in excess of the policy limit of the at fault driver, up to the amount of $100,000.

V.

The at-fault driver’s insurer, State Farm, paid their bodily injury policy limit of
$50,000.00 for Plaintiff Cheyenne Addison’s bodily injury claim, but her damages incurred
from the accident of December 6, 2015 were underinsured because her damages exceeded
the amount paid by State Farm by at least $100,000.00, so Plaintiff submitted an
underinsured claim to GEICO for the policy limit of $100,000.00, which amount Defendant
GEICO has thus far failed and refused to pay.

VI.
There is an implied duty of good faith and fair dealing in the insurance policy issued
by GEICO to Plaintiff and her family. The duty of good faith and fair dealing requires an
insurance company to give as much consideration to its insureds’ interests as it gives to its

own interests when it is investigating, evaluating, and processing the insured’s claim, and the

 
Co © TD DH AW F&F WH YN

NY N WO NO WB YN NO HY —&— R39  — Re | Oe
Nn mA FF WY NO —= OF BO SB HT HN AH FP WH NO KS BO

 

 

Case 2:20-cv-00177-DGC Document 1-3 Filed 01/22/20 Page 4 of 11

duty of good faith and fair dealing requires an insurance company to not do anything that
prevents an insured from receiving the benefits provided by the insurance policy.
VIL.

GEICO has violated and breached its duty of good faith and fair dealing by
unreasonably failing to promptly pay Plaintiff its underinsured policy limit of $100,000.00
for her underinsured bodily injury damages.

VI.

As a direct and proximate result of GEICO’S breach of its duty of good faith and fair
dealing, the Plaintiff has been damaged in a sum that will be proven at the trial of this matter.
These damages include (1) the unpaid benefits of the policy; (2) Attorneys’ fees and
litigation expenses reasonable incurred by them to obtain the benefits of the insurance
policy; (3) monetary loss or damage to credit reputation experienced and reasonable
probably to be experienced in the future, and (4) emotional distress, humiliation,
inconvenience, and anxiety experienced, and reasonably probable to be experienced in the
future.

IX.

Plaintiff is entitled to seek punitive damages against the Defendant.
X.

Because this action arises out of a contract, the Plaintiff is entitled to reasonable

attorney fees if she is the prevailing party pursuant to Ariz. Rev. Stat. §12-341.01.

 
—

eo fF NA DBD WH FP W NH

N DH DN NO BD HN Nw mm ee
Nn rn F&F WO NH KFK& SCT OO Bo AN DB To FF WD HNO KY OS

 

 

Case 2:20-cv-00177-DGC Document 1-3 Filed 01/22/20 Page 5 of 11

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
1. In the sum of $100,000 as special damages for the unpaid benefits of the policy,

2. For reasonable attorney’s fees and litigation expenses reasonable incurred by Plaintiff to
obtain the benefits of the insurance policy pursuant to common law and Ariz. Rev. Stat. §12-
341.01.

3. For general damages attributable to monetary loss or damage to credit reputation
experienced and reasonable probably to be experienced in the future, and emotional
distress, humiliation, inconvenience, and anxiety experienced, and reasonably probable to
be experienced in the future.

4. For punitive damages.

5. For costs of suit incurred herein.

6. For interest as provided by law.

7. For such other and further relief as the court finds and proper in the premises.

Respectfully submitted this 19" day of September, 2019.
SCHIFFMAN LAW OFFICE

(2-4

David A. Thomson
Attorneys for Plaintiff

 
Case 2:20-cv-00177-DGC Document 1-3 Filed 01/22/20 Page 6 of 11
—

eo CO NN DBD DA FP WCE bb

NY NO NO NHN NO NO Rm owe et
NSN eu FP WY HH S&B Oo CO fF IN DH DH FP WD LH -S& OS

Case 2:20-cv-00177-DGC. Document 1-3 Filed 01/22/20 Page 7 of 11

COPY

Schiffman Law Office, P.C.

 

David A. Thomson cep 49 2019
4506 N. 12% Street
Phoenix AZ 85014 OURT Ve CLERKCOF THE SUPFRIOR COURT
602-230-1999 4 PATER Ut
Fax 602-230-2224 a
davidt@schiffmanlaw.com
Attorney for Plaintiff
SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY
CHEYENNE ADDISON, Case No.: at
i ygn4a ow + YAK
Plaintiff CY 2019-012845
vs. CERTIFICATE ON COMPULSORY
GEICO CASUALTY COMPANY, a ARBITRATION
foreign corporation,
Defendant.
)
)
)

 

 

 

The undersigned certifies that he or she knows the dollar limits and any other
limitations set forth by the local rules of practice for the applicable superior court, and
further certifies that this case is NOT subject to compulsory arbitration, as provided by Rules
72 through 76 of the Arizona Rules of Civil Procedure.

Respectfully submitted this 19" day of September, 2019.

SCHIFFMAN LAW OFFICE
——————~
(2-47
Aa evs for Plamntift

 

 
Case 2:20-cv-00177-DGC Document 1-3 Filed 01/22/20 Page 8 of 11
oc Oo ND MH FB WwW BB -&

bo NY NY NY NH NY NO | HF &— HF Fe Be Se =|
No WA FSF W HO FH SF OBO CoB NY DBD WH F&F WD NH —= OS

Case 2:20-cv-00177-DGC Document 1-3 Filed 01/22/20 Page 9 of 11

 

, STATE OF ARIZON
: ; a ALCON A

DEPT. OF INSURANCE
Schiffman Law Office, P.C. DE
David A. Thomson , ; 8 201
4506 N. 12" Street Time | 194 Wa
Phoenix AZ 85014 SERVICE 4 bana
602-230-1999 ICE OF PROCESS
Fax 602-230-2224
davidt@schiffmanlaw.com
Attorney for Plaintiff

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY
CHEYENNE ADDISON, CaseNor aj 9g 4 g-01284 o
Plaintiff,
Vs.
GEICO CASUALTY COMPANY, a SUMMONS
foreign corporation,
)
Defendant.

 

THE STATE OF ARIZONA TO THE DEFENDANT:
GEICO CASUALTY COMPANY,

YOU ARE HEREBY SUMMONED and ee to appear and defend, within the
time applicable in this action in this court. If served within Arizona, you shall appear and
defend within 20 days after the service of the Summons and Complaint upon you, exclusive
of the day of service. If served out of the State of Arizona- whether by direct service, by
registered or certified mail, or by publication- you shall appear and defend within 30 days
after the service of the Summons and Complaint upon you is complete, exclusive of the day
of service. Where process is served upon the Arizona Director of Insurance as an insurer’s
attorney to receive service of legal process against it in this state, the insurer shall not be
required to appear, answer or plead until the expiration of 40 days after the date of such
service upon the Director. Service by registered or certified mail without the State of
Arizona is complete 30 days after the filing of the receipt and affidavit of service with the
court. Direct service is complete when made. Service upon the Arizona Motor Vehicle
Superintendent is complete 50 days after filing the Affidavit of Compliance and return
receipt or Officer’s return. RCP 4; ARS Sections 20-222, 28-502, 28-503.

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend within the
time applicable, judgment by default may be rendered against you for the relief demanded in
the Complaint.

 

 

 
ce S&S SN DH OH SF WD NO

NO NHN NO NH HN KO NO oirw—|] em lm om ot
NH A fF WD NY —|§ COD O6O wOB nwa DH A FP WW NH K CO

 

 

Case 2:20-cv-00177-DGC Document 1-3 Filed 01/22/20 Page 10 of 11

YOU ARE CAUTIONED that in order to oo and defend, you must file an Answer or
pore response in writing with the Clerk of this Court, accompanied by the necessary filing

ee, within the time required, and you are required to serve a copy of the Answer or response
upon the plaintiff's attorney. RCP 10(d); ARS Section 12-311; RCP 5.

Requests for reasonable accommodation for persons with disabilities must be made to the
division assigned to the case by parties at least 3 judicial days in advance of a scheduled
court proceeding.

The name and address of the plaintiff's attorney is: David A. Thomson, Schiffman Law
Office, P.C., 4506 N. 12" Street, Phoenix AZ 85014

SIGNED AND SEALED this date:

Clerk:

 

 
eq Case.2:20-¢v-00177-DGC..Document 1-3 Filed 01/22/20 Page 11 of 11

oe ASI ills bees vison sin

HEP PP ap

  

HE

 

Pesach

2
=
<
&
5

5
oc
=
8
a
5
ee
NR
=
on

 

“EPSP HA Pin 6

ETLS8 Z¥ ‘NOSINL
AVM "Yl ONT YSHLTT NILYVIA S OSOE

ANVdIANI0D ALTIVNSVD O31ED

bo bOP2 2574 2200 ObOO bPhb

ni Le

UES

re) e)

 

 

--pe9z-L00S¢ euoziiy a

ZO) ‘@1INS ‘enuUSAY UG! YLON OOL

_sowvinst 40 ANAWLavdad vNOZIaV
